                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                         )
  IN RE:                                                 )
                                                         )
                                                               No. 14-MD-2543 (JMF)
  GENERAL MOTORS LLC                                     )
                                                               No. 14-MC-2543 (JMF)
  IGNITION SWITCH LITIGATION                             )
                                                         )
                                                               Hon. Jesse M. Furman
  This Document Relates only to Ricky Williford          )
                                                         )
  Case No: 1:19-cv-02259                                 )
                                                         )

     MOTION FOR ORDER PERMITTING SUBMISSION OF MEMORANDUM AND
           DECLARATION IN SUPPORT OF MOTION TO WITHDRAW
                      UNDER SEAL AND IN CAMERA

           Langdon & Emison, LLC (hereinafter the “Firm”) respectfully requests an Order

  permitting the Firm to file their Memorandum in Support of the Firm's Motion to Withdraw as

  Counsel and Declaration in Support of the Firm's Motion to Withdraw as Counsel, under seal and

  in camera. Because the Memorandum in Support of the Firm's Motion to Withdraw as Counsel

  and the Declaration reflect confidential information pursuant to New York Rule of Professional

  Conduct 1.6(a), the Firm respectfully requests that the Court permit the Firm to submit

  both     the Memorandum and the Declaration under seal and in camera (that is, to file both

  documents under seal and submit both documents to the Court by email without disclosure

  to any other     parties). The Firm has filed a Memorandum in Support of this Motion and has

  submitted the Declaration and Memorandum in Support of the Firm's Motion to Withdraw by email

  in accordance with Your Honor’s Individual Rules and Practices.

Application GRANTED. The Clerk of Court is directed to docket this in 14-MD-2543 and
19-CV-2259 and to terminate 14-MD-2543, ECF No. 7514 and 19-CV-2259, ECF No. 17.
SO ORDERED.


                      December 2, 2019
Dated: November 27, 2019   Respectfully submitted,

                            /s/ Brett A. Emison
                           Langdon & Emison, LLC
                           Brett A. Emison
                           Brett@lelaw.com
                           911 Main Street
                           P.O. Box 220
                           Lexington, Missouri 64067
                           Telephone No.: (660) 259-7199
                           Facsimile No.: (660) 259-4571

                           Attorney for Plaintiff




                              2
                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 27, 2019, I electronically filed the foregoing using the

CM/ECF system which will serve notification of such filing to the email of all counsel of record in

this action. I also certify that a copy of this document was sent by U.S. Mail, certified mail, and

electronic mail to Plaintiff.




                                                     By: /s/ Brett A. Emison
                                                     Brett A. Emison




                                                 3
